        Case 6:17-cv-01814-HZ         Document 14-1     Filed 04/04/19     Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON


 BRUCE A. CLAWSON,                               Case No. 6:17-cv-01814-HZ

        Plaintiff,
                                                 ORDER FOR PAYMENT OF ATTORNEY
                     vs.                         FEES PURSUANT TO EAJA & COSTS
                                                 PURSUANT TO 28 U.S.C § 1920
 COMMISSIONER,
 Social Security Administration,

        Defendant.



       Based upon the Stipulation of the parties, it is hereby ORDERED that attorney fees in the

amount of $5,016.47 are hereby awarded to Plaintiff, pursuant to the Equal Access to Justice Act

(EAJA), 28 U.S.C. § 2412, and costs of $400.00, for the filing fee, pursuant to 28 U.S.C § 1920.

Payment of this award shall be made via check payable to Plaintiff and mailed to Plaintiff’s

attorneys at HARDER, WELLS, BARON & MANNING, P.C., 474 Willamette Street, Eugene,

Oregon 97401. Pursuant to Astrue v. Ratliff, the award shall be made payable to Plaintiff’s

attorneys, HARDER, WELLS, BARON & MANNING, P.C., if the Commissioner confirms that

Plaintiff owes no debt to the Government through the federal treasury offset program. There are

no costs or expenses to be paid herein.
                  13
       Dated this _____        April
                        day of ____________ 2019.

                                                            Type text here
                                            _______________________________________
                                            Judge Marco A. Hernández
                                            United States District Judge
Proposed Order submitted by:
Kathryn Tassinari
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street, Eugene, OR 97401
(541) 686-1969
kathrynt50@comcast.net
Of Attorneys for Plaintiff
